McGtehee, C. J.
 We have carefully studied the testimony in this case and have concluded that an issue of fact was presented for the determination of the jury on the conflicting testimony when considered in connection with certain undisputed facts in the case. The Court is also of the opinion that the jury was warranted in finding that the accident complained of and the personal injuries sustained were due solely to the negligence of the driver of the taxicab in view of the rate of speed at which he was travelling and the weather conditions which prevailed on that occasion.
 The Court has also carefully considered the instructions to the jury on behalf of the plaintiff which are complained of by the defendant, but we are of the opinion that when these instructions are considered in connection with those obtained by the defendant, the instructions as a whole had the effect of fairly presenting to the jury a correct announcement of the law as applied to the facts at issue; that the verdict of the jury on behalf of the plaintiff is supported by a preponderance of the evidence; and that the judgment appealed from should be, and the same is hereby, affirmed as a reasonable compensation for the injuries complained of.
Affirmed.
Hall, Lee, Kyle, and Holmes, JJ., concur.